Case 19-45265       Doc 9    Filed 09/10/19 Entered 09/10/19 15:35:17    Main Document
                                          Pg 1 of 8


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In The Matter Of:                            )
                                             )
William Pomerantz                            )   Case Number: 19-45265-399
                                             )
Carol Pomerantz                              )
                                             )   Chapter 7
                                             )
                                             )   Motion to Lift Stay filed by
      Debtors                                )   U.S. Bank National Association
                                             )
U.S. Bank National Association               )
                                             )   Millsap & Singer, LLC
      Movant,                                )   612 Spirit Drive
                                             )   St. Louis, MO 63005
vs.                                          )   (636) 537-0110
                                             )
William Pomerantz                            )   Hearing Date: October 10, 2019
                                             )   Hearing Time: 2:00 PM
Carol Pomerantz                              )   Objection Deadline: October 3, 2019
                                             )
                                             )
                                             )
and                                          )
                                             )
Tracy A. Brown                               )
                                             )
      Trustee                                )
                                             )
      Respondents                            )
                                             )

                              NOTICE OF HEARING AND
                      MOTION FOR RELIEF FROM AUTOMATIC STAY


WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT

YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT

THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING

PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO

THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY
                                         1                               MS 199458.403163
Case 19-45265     Doc 9    Filed 09/10/19 Entered 09/10/19 15:35:17     Main Document
                                        Pg 2 of 8



OCTOBER 3, 2019. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD

NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF

MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU.

IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU

MUST ATTEND THE HEARING. THE DATE IS SET OUT ABOVE. UNLESS THE

PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE

HEARING AND MAY DECIDE THE MOTION AT THE HEARING. REPRESENTED

PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS. THE HEARING TO BE
HELD ON THE DATE AND TIME ABOVE BEFORE THE HONORABLE BARRY S.

SCHERMER, IN THE UNITED STATES BANKRUPTCY COURT, EASTERN

DISTRICT OF MISSOURI, THOMAS F. EAGLETON U.S. COURTHOUSE, 111 SOUTH

TENTH STREET, FLOOR 5, NORTH COURTROOM, ST. LOUIS, MO 63102.
       COMES NOW, U.S. Bank National Association and for its Motion for Relief from

Automatic Stay states as follows:

       1.     On August 22, 2019, Debtors filed a Petition under Chapter 7 of the

Bankruptcy Code. Tracy A. Brown is the duly appointed and qualified Trustee in this case.

       2.     U.S. Bank National Association is the holder of a secured claim in this

proceeding by virtue of one Promissory Note dated August 18, 2003 in the original principal

amount of $233,000.00.      A copy of said Note has been electronically attached to this

document as Exhibit A and is made a part hereof by this reference.

       3.     Said Note is secured by a Deed of Trust dated August 18, 2003 and recorded

in Book 15256, Page 1081 constituting a first lien on real estate owned by the Debtors. Said

property being commonly known as 14042 Boxford Court, Chesterfield, MO 63017; more

particularly described as follows:

       LOT 43 OF GREEN TRAILS COUNTRY CLUB GROUNDS PLAT ONE,
       ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT BOOK 219
       PAGE(S) 54, 55 AND 56 OF THE ST. LOUIS COUNTY RECORDS.

                                       2                               MS 199458.403163
Case 19-45265      Doc 9    Filed 09/10/19 Entered 09/10/19 15:35:17         Main Document
                                         Pg 3 of 8



A copy of said Deed of Trust, which is recorded in the St. Louis County Recorder of Deeds

Office, has been electronically attached to this document as Exhibit B and is made a part

hereof by this reference.

       4.     Movant seeks to enforce said Note and Deed of Trust as by law allowed. No

creditor or Trustee of the estate has any interest in said realty superior to the rights of

Movant.

       5.     This Court previously entered its Order pursuant to 11 U.S.C. Section 362(a)

prohibiting, among other things, any act to enforce any lien against the property of the estate

and any act to obtain possession of property of the estate.

       6.     Debtors executed a promissory note secured by a mortgage or deed of trust.

The promissory note is either made payable to Creditor or has been duly endorsed.

Creditor, directly or through an agent, has possession of the promissory note. Creditor is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

       7.     As of August 27, 2019, the approximate pay off on said note was as follows:

              Principal                                       $168,798.36
              Accrued Interest                                  $3,117.87
              Escrow Advance                                    $2,197.68

              Total Debt                                      $174,113.91

       8.     The fair market value of the Property is $370,000.00. The basis for such

valuation is the Schedules of the Debtors. Movant requests the Court take judicial notice of

the schedules filed by the Debtors.

       9.     Monthly payments are owing and delinquent from June 1, 2019. The following

are the payments that are delinquent as of August 27, 2019:

              3 payments @ $1,662.29                             $4,986.87

              Total Arrearages                                   $4,986.87




                                          3                                  MS 199458.403163
Case 19-45265        Doc 9   Filed 09/10/19 Entered 09/10/19 15:35:17         Main Document
                                          Pg 4 of 8


Monthly payments will continue to accrue under the terms of the Note. The next payment
under the terms of the Note will come due on September 1, 2019 and is in the amount of
$1,662.29.

       10.     The aforesaid realty has depreciated in value while in possession of the

Debtors. The Statement of Intention fails to list the Property.

       11.     Good and sufficient cause exists in this case to modify the automatic stay of

Section 362 for the reason that:

               (a)     Payments to U.S. Bank National Association have not been made by

the Debtors.

               (b)     U.S. Bank National Association does not have adequate protection for

its interest in said real estate.

               (c)     If U.S. Bank National Association is not permitted to foreclose its

security interest in said real estate, it will suffer irreparable injury, loss and damage.

       12.     Movant specifically requests permission from this Honorable Court to

communicate with Debtors and Counsel for Debtors to the extent provided for under

applicable nonbankruptcy law to discuss loss mitigation options including alternatives to

foreclosure.

       WHEREFORE, Movant prays that this Court terminate the automatic stay in regard to

the realty in order to permit Movant, or its successors and assigns to proceed with

foreclosure on the aforesaid property, to pursue its remedies under state law in connection

with the aforesaid Deed of Trust and Note, and to pursue its remedies under state law for

possession of said property after foreclosure to proceed with any foreclosure alternatives

and for an order that the relief from the automatic stay is not stayed pursuant to Rule 4001

for fourteen (14) days, that the property be deemed abandoned by the Chapter 7 Trustee as

an asset of the bankruptcy estate effective upon entry of the Court’s Order and for such

other relief as is appropriate and just.



                                           4                                 MS 199458.403163
Case 19-45265   Doc 9   Filed 09/10/19 Entered 09/10/19 15:35:17     Main Document
                                     Pg 5 of 8



Dated September 10, 2019

                                        Respectfully Submitted:
                                        Millsap & Singer, LLC

                                        /s/ Holli E. Dethrow
                                        Cynthia M. Kern Woolverton, #47698, #47698MO
                                        Stewart C. Bogart, #67956, #67956MO
                                        Muhammad Esa Ahmed, #70619, #70619MO
                                        Holli E. Dethrow, #70649, #70649MO
                                        Christopher D. Lee, #63024, #63024MO
                                        612 Spirit Drive
                                        St. Louis, MO
                                        Telephone: (636) 537-0110
                                        Facsimile: (636) 537-0067
                                        bkty@msfirm.com

                                        Attorneys for U.S. Bank National Association




                                    5                               MS 199458.403163
Case 19-45265      Doc 9    Filed 09/10/19 Entered 09/10/19 15:35:17         Main Document
                                         Pg 6 of 8


                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed electronically
on September 10, 2019 with the United States Bankruptcy Court, and has been served on
the parties in interest via e-mail by the Court pursuant to CM/ECF as set out on the Notice of
Electronic filing as issued by the Court or in the alternative has been served by depositing a
true and correct copy of same enclosed in a postage prepaid, properly addressed envelope,
in a post office official depository under the exclusive care and custody of the United States
Postal Service within the state of Missouri on those parties directed by the Court on the
Notice of Electronic Filing issued by the Court as required by the Federal Rules of
Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court.

                                           /s/ Holli E. Dethrow



Electronic Mail Notice List

The following is the list of attorneys who are currently on the list to receive e-mail notices for
this case.

       Robert E. Eggmann
       ree@carmodymacdonald.com

       Tracy A. Brown
       tbrownfirm@bktab.com

       Office of the United States Trustee


Manual Notice List

The following is a list of parties who are not on the list to receive e-mail notices for this case
(who therefore require manual noticing).

       William Pomerantz
       Carol Pomerantz
       14042 Boxford Ct
       Chesterfield, MO 63017

       Lindell Bank
       P.O. Box 211
       Saint Louis, MO 63166




                                           6                                MS 199458.403163
Case 19-45265        Doc 9    Filed 09/10/19 Entered 09/10/19 15:35:17     Main Document
                                           Pg 7 of 8


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In The Matter Of:                             )
                                              )
William Pomerantz                             )    Case Number: 19-45265-399
                                              )
Carol Pomerantz                               )
                                              )    Chapter 7
                                              )
                                              )    Motion to Lift Stay filed by
      Debtors                                 )    U.S. Bank National Association
                                              )
U.S. Bank National Association                )
                                              )    Millsap & Singer, LLC
      Movant,                                 )    612 Spirit Drive
                                              )    St. Louis, MO 63005
vs.                                           )    (636) 537-0110
                                              )
William Pomerantz                             )
                                              )
Carol Pomerantz                               )
                                              )
                                              )
                                              )
and                                           )
                                              )
Tracy A. Brown                                )
                                              )
      Trustee                                 )
                                              )
      Respondents                             )
                                              )



                 SUMMARY OF EXHIBITS AND CERTIFICATE OF SERVICE

The following exhibits in reference to the Motion for Relief have been electronically attached
as Exhibits and are available upon request in their entirety.

                A.     Note
                B.     Deed of Trust


                                              Respectfully Submitted:
                                          7                                MS 199458.403163
Case 19-45265     Doc 9   Filed 09/10/19 Entered 09/10/19 15:35:17        Main Document
                                       Pg 8 of 8


                                             Millsap & Singer, LLC

                                             /s/ Holli E. Dethrow
                                             Cynthia M. Kern Woolverton, #47698, #47698MO
                                             Stewart C. Bogart, #67956, #67956MO
                                             Muhammad Esa Ahmed, #70619, #70619MO
                                             Holli E. Dethrow, #70649, #70649MO
                                             Christopher D. Lee, #63024, #63024MO
                                             612 Spirit Drive
                                             St. Louis, MO
                                             Telephone: (636) 537-0110
                                             Facsimile: (636) 537-0067
                                             bkty@msfirm.com

                                             Attorneys for U.S. Bank National Association



                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of all documents supporting my Motion for Relief
referenced above, including legible copies of all documents evidencing perfection of security
interests have been served on the Trustee and Counsel for the Debtors on September 10,
2019 Copies of the above documents are available to other parties in interest upon request.


                                         /s/ Holli E. Dethrow




                                         8                               MS 199458.403163
